Citation Nr: 1524535	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a left hand disorder. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from June 1969 to December 1970 and was awarded the Purple Heart and Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the RO in Houston, Texas.

In March 2015, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  The Veteran also attended a hearing before a Hearing Officer at the RO.  A transcript of each hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has current arthritis of the right hand that is etiologically related to combat service, or to a service-connected disability.

2.  The Veteran has current arthritis of the left hand that is etiologically related to combat service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right hand disorder, diagnosed as arthritis, was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310 (2014).

2.  A left hand disorder, diagnosed as arthritis, was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a bilateral disorder of the hands, which he has alternatively asserted is related directly to a combat injury in service, or is related to a service-connected disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  

In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

Here, there appears no doubt regarding the Veteran's combat service.  He is a recipient of the Combat Infantryman Badge.  The RO has granted service connection for several disorders on the explicit basis of his combat service.  Accordingly, the combat rule is applicable in this case.  

The term "satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted as meaning "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran provided his account in writing and in testimony that he incurred injuries to his hands in his duties as a loader of an artillery piece, and that these injuries involved his hands, wrists, and fingers.  This assertion constitutes credible, and therefore satisfactory lay evidence of the incurrence of hand injuries in service, as it is fully consistent with the circumstances, conditions, or hardships of combat service. 

However, the provisions of 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the in-service injury etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it merely aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Regarding current disabilities of the hands, and nexus, the Veteran has been found to have arthritis of the hands, which has been variously diagnosed as degenerative joint disease and inflammatory arthritis.  Thus, there is a current chronic disability of the hands.  

Regarding nexus, despite the RO's confirmation of combat service in this case, it only requested a medical opinion regarding whether current hand disorders were related to his service-connected wrist disorders.  That opinion (May 2014) found that "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  However, the RO did not request an opinion regarding a nexus between current hand disorders and the Veteran's presumed combat injury to his hands, or alternatively between the current disorder and the Veteran's service-connected hepatitis C.  

While there is no medical opinion regarding direct service connection, the Veteran has provided an account of continuing symptoms since the combat injury.  In a July 24, 2013 Rheumatology Clinic Note, the Veteran described onset of pain and swelling in his hands when he was 18 years old, and he attributed the pain to loading of heavy artillery where he had numerous occasions of heavy trauma to his hands.  In an August 13, 2014 Rheumatology Note, the Veteran described having experienced pain, swelling, and decreased range of motion of the hands in service and that "these symptoms have persisted to this date."  A July 24, 2014 outpatient report notes hand pain that has been chronic since Vietnam.  

While there is no record of the Veteran having sought treatment for his symptoms in the intervening years, this is consistent with his statements that he did not like going to the doctor.  In a December 17, 2009 VA Primary Care Note, the Veteran reported that he has never been to a doctor in 40 years so he has no previous diagnoses.  

While the Veteran did not report a hand disability when he filed his initial service connection claim for various shrapnel wounds in June 1971, he did report a hand injury in correspondence as early as January 1983.  In a letter of that date, the Veteran recounted a left hand injury.  He reported that he was supposed to have an operation while still in the service, but it never happened.  He requested a complete examination including his hand.  It does not appear that this request was acknowledged or that a hand examination was provided.  

In sum, by operation of the combat rule, the Veteran is deemed to have sustained an injury to his hands in service.  He has also provided competent evidence of a manifestation of symptoms of arthritis in service and within the presumptive period for the onset of arthritis (see 38 C.F.R. § 3.307, 3.309).  

In addition, the Board notes that service connection is in effect for hepatitis C, and there is medical evidence which relates this disability to the Veteran's current hand disorders.  

An April 12, 2011 VA Rheumatology Note finds that the Veteran's inflammatory arthritis of the hands was presumably related to chronic HCV infection.  A July 27, 2011 VA Rheumatology Note finds that the Veteran's "25-30 year history of chronic polyarthritis of the hands is likely a manifestation of chronic HCV."  An August 19, 2011 VA Rheumatology Note finds that the Veteran's hand symptoms are "most likely secondary to Hep C infection and likely not inflam[m]atory."  A September 20, 2011 VA Rheumatology Note finds that the Veteran's arthralgias of the hands were "likely secondary to Hepatitis C."

The Board acknowledges that other clinical notes indicate that the relationship between the hand symptoms and hepatitis C is only "possible" and that additional evaluation is needed to confirm whether there is current inflammatory process.  However, the Board finds that no additional development is necessary.  Whether through operation of the combat rule and the laws applicable to presumptive service connection for arthritis, or whether on the basis of secondary service connection, the Board finds that the evidence in favor of service connection for the claimed disorders of the right and left hand has attained the point of relative equipoise with the evidence against the claims.  With resolution of all reasonable doubt in favor of the claims, the Board concludes that service connection for disorders of the hands is warranted.  

As the Board is granting service connection for disorders of the right and left hand, the claims are fully substantiated, and there are no further duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).




ORDER


Service connection for a right hand disorder is granted.

Service connection for a left hand disorder is granted. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


